Name: Commission Regulation (EEC) No 1129/86 of 18 April 1986 amending Council Regulation No 23 in respect of common quality standards for peaches
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 No L 103/22 Official Journal of the European Communities 19 . 4. 86 COMMISSION REGULATION (EEC) No 1129/86 of 18 April 1986 amending Council Regulation No 23 in respect of common quality standards for peaches Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the last subparagraph of Article 2 (3) thereof, Whereas Annex II/4 of Council Regulation No 23 (3), as last amended by Regulation (EEC) No 846/76 (4), lays down common quality standards for peaches ; Whereas the said standards provide that peaches with a circumference of between 15 and 16 cm or a diameter of between 47 and 51 mm in certain quality classes may be marketed up to 31 July ; whereas this provision no longer meets consumer requirements ; whereas it should, accor ­ dingly, be deleted ; HAS ADOPTED THIS REGULATION : Article 1 In Title III 'Sizing' in Annex II/4 to Regulation No 23, the following terms are hereby deleted : ' In addition, peaches (except for those of the "Extra" class) with a circumference of 15/ 16 cm or a diameter of 47/51 mm will be accepted up to 31 July.' Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No 30, 20 . 4 . 1962, p . 965/62 . 0 OJ No L 96, 10 . 4 . 1976, p. 31 .